Counsel for appellee urge in a motion for rehearing filed herein that this court erred in holding that the evidence in the case was sufficient to raise the issue of negligence on the part of appellee which proximately caused the injuries complained of by appellant, and by separate motion requested us to certify the question to the Supreme Court for decision.
The motion for rehearing reiterates the contention made in appellee's brief that as the undisputed evidence shows that plaintiff's horse took fright at the noise made by the engine and not at the engine, it follows that the stopping of the engine upon the crossing, if negligence, was not the proximate cause of appellant's injuries. *Page 405 
Our high respect for the learning and ability of counsel who present this argument induces us to add the following to what was said in the main opinion. In determining the question presented, the usual and necessary noise made by a locomotive engine must be considered as much a part of the engine as the smoke or steam which it emits or any of its physical parts. It was not negligence on the part of appellee's employes to allow the engine to make the noise which frightened appellant's horse, because such noise was usual and necessary in the proper operation of the train, and yet they might be negligent in stopping an engine with such accompanying noise upon a railway crossing and thereby frightening the team of a person using the crossing although such team was frightened by the noise made by the engine and not by the appearance of the engine. Let us suppose that appellant's horse had been frightened at the smoke or the steam which must necessarily be emitted by an engine when ready for operation. In such case it certainly could not be contended that the fright of the horse was not caused by the engine, and we can see no possible distinction between the case stated and the case made by this record. The vice in appellee's argument consists in the attempt to divorce the noise incident to the operation of the engine from the engine itself, when under the circumstances shown by the evidence they are inseparable.
We have no doubt as to the soundness of our conclusions upon this issue and must therefore decline to certify the question to the Supreme Court. It would, in view of the earnestness with which counsel urge their motions, gratify this court to have the Supreme Court pass upon the question, but in the absence of any doubt in our minds we are not authorized under the statute to certify the question to that court for decision.
The motions for rehearing and to certify are both overruled.
Overruled. *Page 406